McMurray, Presiding Judge.
Defendant was charged, via uniform traffic citation, with driving under the influence of alcohol. Defendant pleaded guilty and was sentenced to perform 240 hours of community service and to pay a $1,224 fine. This appeal followed. Held:
Defendant contends that publication of his conviction and photograph in the legal organ of the county of his residence pursuant to OCGA § 40-6-391 (j) (1) is an ex post facto application of the law since OCGA § 40-6-391 (j) (1) was not effective at the time of the alleged offense.1
The record in the case sub judice does not reveal that defendant’s sentence included instructions for the clerk of the court in which defendant was convicted to publish a notice of defendant’s conviction and photograph in the legal organ of the county of defendant’s residence pursuant to OCGA § 40-6-391 (j) (!)• Consequently, there is nothing for review.

Judgment affirmed.


Sognier, C. J., and Andrews, J., concur.


 OCGA § 40-6-391 (j) (1) (2) provides, in pertinent part, as follows: “The clerk of the court in which a person is convicted a third time under subsection (c) of this Code section shall cause to be published a notice of conviction for each such person convicted. Such notices of conviction shall be published in the manner of legal notices in the legal organ of the county in which such person resides or, in the case of nonresidents, in the legal organ of the county in which the person was convicted. Such notice of conviction shall be one column wide by two inches long and shall contain the photograph taken by the arresting law enforcement agency at the time of arrest, name, and address of the convicted person and the date, time, place of arrest, and disposition of the case and shall be published once in the legal organ of the appropriate county in the second week following such conviction or as soon thereafter as publication may be made.
“(2) The convicted person for which a notice of conviction is published pursuant to this subsection shall be assessed $25.00 for the cost of publication of such notice and such assessment shall be imposed at the time of conviction in addition to any other fine imposed pursuant to this Code section.”